Motion for reargument denied. Motion for leave to appeal to the Court of Appeals granted. The stay, to the extent that it operates to prevent the entry of judgment, is vacated, but, there being sufficient funds in the hands of the receiver to cover the judgment here involved, the plaintiff will be stayed from taking any steps to enforce the payment or collection of the judgment until the determination of the appeal or until the further order of this court. Settle order on notice embodying the foregoing and containing questions to be certified to the Court of Appeals. Present — Peek, P. J., Glennon, Dore, Callahan and Shientag, JJ. [See 276 App. Div. 733.]